DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cadden (US 6390485 B1) in view of either Reineck (US 20050161896 A1) or Dudding et al. (US 9242524 B2, herein after referred to as Dudding).
Regarding claims 1 & 13 a suspension system (depicted in all figures; abstract) for a rear axle (FIG. 3 & 8: 18; column 3, lines 10-24) of a vehicle (abstract), said vehicle comprising a frame (FIG. 3 & 8: 14, 16, 22, 24, & 26; column 3, lines 1-9) provided with at least two side members (FIG. 3 & 8: 14 & 16), said suspension system connecting said axle to said side members and comprising a left side (FIG. 3 & 8: 16) and a right side (FIG. 3 & 8: 14), each comprising an axle-holder assembly (FIG. 7: 48, 50, 52, 54, 56, 58 & 60), a bellows (FIG. 7: 68; column 3, lines 24-32), and a leaf spring (FIG. 7: 36), said leaf spring comprising a first end (FIG. 7: 38) connected to one of said side members (FIG. 4: by means of 30), a second end (FIG. 7: 42), and an intermediate portion (FIG. 7: 40), ranging between said ends (FIG. 7: depicted), said bellows being connected to said second end (FIG. 4: depicted by means of 44) and to one of said side members (FIG. 4: depicted connected to 14), said axle-holder assembly comprising a plurality of plates interposed between said axle and said leaf spring (FIG. 7: 48 & 58) and retention means (FIG. 7: 50) configured to keep said plates packed under a compression force with said axle and said leaf spring, said left side and said right side further comprising a first (FIG, 7: 62) and a second (FIG. 7: 74 or FIG. 8: 92) bar, said first bar comprising a first end connected to one of said side members (FIG. 7: connected by way of 30) and a second end connected to said axle-holder assembly (FIG. 7: connected by way of 60), said second bar comprising a first portion connected to one of said side members (FIG. 7: 88) and a second end connected to said axle (FIG. 7: 76), said first and second bars defining respective angles with respect to a horizontal axis (FIG. 4 & 5: depicted, said second bars of said left and right sides defining an angle, between one another, with respect to a longitudinal axis of said vehicle (FIG. 3 & 8: depicted). Cadden does not explicitly teach said suspension system further comprising a torsion bar connected to one of said plates and to said first bars.
However Reineck does teach a suspension system comprising a torsion bar (FIG. 2: 24) which connects to one of said plates and to said first bar (connects indirectly). 
Alternatively Dudding also teaches a suspension system comprising a torsion bar (FIG. 2: 98) which connects to one of said plates and to said first bar (connects indirectly). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the torsion bar of either Reineck or Dudding with the suspension system of Cadden to further control rolling. When combined with Cadden either torsion bar would be indirectly connected to the plates and first bar.
Regarding claim 2 Cadden as modified above teaches a shock {00138/009509-USO/02649486.1 13absorber (FIG. 7: 64) connected to one of said plates (FIG. 7: indirectly through 44) and to one of said side members by means of respective hinges (FIG. 4: depicted).
Regarding claim 3 Cadden as modified above teaches a crossbeam (FIG. 7 46) interposed between said bellows and the respective end of said leaf spring.
Regarding claims 4 & 5 Cadden as modified above does not teach that at least one of the connections of said first and second bars to the respective element is adjustable in height and/or horizontally, in order to vary the respective angle of inclination with respect to the horizontal or that the connection between said second bar and said axle is height adjustable. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of Cadden as modified above to be adjustable in order to vary the respective angle of inclination with respect to the horizontal or become height adjustable, since it has been held that where needed adjustability is not a patentable advance. See, In re Stevens, 101 USPQ 284. Moreover, Applicant should not that nothing of record, nor known in the prior art, suggests that making adjustable the claimed structure yields any previously unexpected results. 
Regarding claim 6 Cadden as modified above teaches that said first bar is a Stabilinker (FIG. 7: depicted).
Regarding claim 7 Cadden as modified above teaches that said first bar is connected to one of said plates and to said torsion bar by means of a hinge (FIG. 7: hinge depicted on the end of 62 and 60 where they meet).
Regarding claim 8 Cadden as modified above teaches that said torsion bar comprises a pair of linear end portions (Reineck, FIG. 1 & 2: 60) and a central U- shaped portion (Reineck, FIG. 1 & 2: 62) with the opening facing towards said axle (Reineck, FIG. 1 & 2: depicted).
Regarding claim 9 Cadden as modified above teaches that said torsion bar is set above said axle (Dudding, FIG. 2: depicted). 
Regarding claim 10 Cadden as modified above teaches that said torsion bar is set below said axle (Reineck, FIG. 1 & 2: depicted).
Regarding claim 11 Cadden as modified above teaches that leaf spring has a longitudinal Z-shaped section, wherein said second end is straight (FIG. 7: 42 depicted), said first end is inclined in respect to the horizontal(FIG. 7: 38 depicted) and is arranged at the same height as a lower plate of said plates (FIG. 4: 52, lower is a relative term and the plate is lower than 14) until reaching, at the connection point with said side member, a height higher than the axle-holder assembly (FIG. 4: depicted) and said intermediate portion has an L-shape joining said first and second ends (FIG. 7: 40 deppicted).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 12 no prior art made of record teaches a suspension system according to claim 10 comprising leaf spring second end arranged above a lower plate and a leaf spring first end arranged at a height approximately equal to the height of an intermediate plate and with an intermediate leaf spring portion which is linear and joins the first and second ends. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. The torsion bars of the teaching references used to reject claims 1 & 13 connect indirectly to the plates and first members as claimed, which is a reasonable interpretation for a person having ordinary skill in the art before the effective filing date of the claimed invention to have of the claims as written. The arguments are directed towards the alternative but equally reasonable interpretation of the claims that the connection is a direct one. As both interpretations fall under broadest reasonable interpretation, the standard set for interpreting claims, then the claim must not be able to be rejected by the prior art under any reasonable interpretation in order to be allowable.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

	/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616